Citation Nr: 0113269	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  98-17 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to February 
1989.

By a rating decision dated in August 1989, the Regional 
Office (RO), in pertinent part, denied the veteran's claim 
for service connection for a psychiatric disability.  That 
month, the veteran submitted a statement that listed the 
ratings assigned for his other service-connected 
disabilities.  He noted that his psychiatric disability did 
not appear to be included in the ratings for his service-
connected disabilities.  In the opinion of the undersigned, 
this constituted a valid notice of disagreement with the 
August 1989 determination.  See 38 C.F.R. § 20.201 (2000).  
Accordingly, the veteran's claim for service connection for 
an acquired psychiatric disability has remained open since 
that time.  The Board of Veterans' Appeals (Board) will, 
therefore, consider this claim on a de novo basis.  

In a rating decision dated in June 2000, the RO denied the 
veteran's claim for an increased rating for hiatal hernia.  A 
timely appeal was filed.  

The issue of entitlement to service connection for a 
psychiatric disability will be considered in the Remand 
section below.  


FINDINGS OF FACT

1.  The veteran's hiatal hernia is manifested by occasional 
reflux and regurgitation.

2.  There is no clinical evidence of hematemesis, melena, 
anemia or material weight loss.

3.  The veteran's hiatal hernia is not productive of more 
than considerable impairment of health.


CONCLUSION OF LAW

A rating in excess of 30 percent for hiatal hernia is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the facts 
pertinent to his/her claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (VCAA).  The Board finds that VA has met its duty to 
notify and assist in this veteran's case.  The veteran has 
not indicated he is in receipt of any private medical 
treatment for his hiatal hernia.  The RO has obtained the 
veteran's VA medical treatment records.  Additionally, the RO 
provided the veteran with an examination to determine the 
severity of his hiatal hernia.  

The record discloses that the June 2000 rating decision 
provided the veteran with the reasons and bases for the 
continuance of the 30 percent evaluation for a hiatal hernia.  
The November 2000 statement of the case provided the veteran 
with the applicable criteria for evaluating a hiatal hernia, 
including the manifestations necessary for a higher 
evaluation.  Notification letters were sent to the veteran's 
latest address of record, and correspondence copies were 
mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background

The service medical records disclose that the veteran was 
seen in February 1987 for review of an upper gastrointestinal 
series.  It was reported that it showed reflux esophagitis.  
The assessments were reflux esophagitis and hiatus hernia.  
It was reported on the separation examination in January 1989 
that the veteran had a past medical history of hiatal hernia.  

The veteran was afforded a general medical examination by the 
VA in April 1989.  Physical examination revealed that no 
hernia was present.  A report of an upper gastrointestinal 
series conducted in March 1989, made available to the 
examiner, revealed a sliding hiatal hernia and findings 
attributed to reflux esophagitis.  The pertinent diagnosis 
was hiatal hernia.

By rating decision dated in August 1989, the RO granted 
service connection for hiatal hernia and assigned a 10 
percent evaluation for it under the provisions of Diagnostic 
Code 7346 of the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  

VA outpatient treatment records show that the veteran was 
seen in March 1996 for complaints involving chest pain.  The 
diagnoses were atypical chest pain and gastroesophageal 
reflux.  He was seen the next day in the gastrointestinal 
clinic and stated that food was sticking in his esophagus.  
This had been a long-term problem aided somewhat by 
medication, the effect of which had peaked without complete 
relief.  It was reported that an upper gastrointestinal 
series in October 1995 showed a hiatal hernia and 
moderate/severe gastroesophageal reflux disease.  

Based, in part, on the findings summarized above, the RO, by 
rating action dated in September 1996, increased the 
evaluation assigned for hiatal hernia to 30 percent, 
effective March 1996.

VA outpatient treatment and domiciliary records dated in 1999 
and 2000 have been associated with the claims folder.  The 
veteran was seen in January 1999 and it was noted that he 
weighed 220 pounds.  He stated that he had gastroesophageal 
reflux disease and a hiatal hernia, for which he was on 
medication.  On examination, a hernia was not detected.  He 
reported gastrointestinal difficulty when seen the next 
month.  He stated that food sticks.  He related that he had 
not had any total obstruction and had not vomited.  He 
indicated that he took antacids after meals, and this gave 
him a little diarrhea.  An examination of the abdomen showed 
no mass or tenderness.  The impression was that the veteran 
had symptoms of esophageal stricture.  An upper 
gastrointestinal series later in February 1999 showed a small 
hiatal hernia with moderate gastroesophageal reflux and 
superficial erosions at the distal third of the esophagus 
consistent with reflux esophagitis.  

Additional VA medical records disclose that in March 1999 the 
veteran complained that food was getting stuck and that he 
was having difficulty swallowing.  In August 1999, he related 
that he was still having reflux problems.  The veteran 
maintained in January 2000 that his hiatus hernia was 
bothering him a lot, and that he was on medication.  He 
stated that the medication was not helping him and he wanted 
to be put on a stronger medication.  An examination showed 
that the veteran weighed 217 pounds.  An 
esophagogastroduodenoscopy was performed in March 2000.  The 
summary was rule out Barrett's esophagus.  

The veteran was afforded an examination by the VA for his 
hernia in May 2000.  He related that he swallowed but had 
food stick about one time per week.  He had not needed 
medical care because he drank fluids to relieve the 
obstruction.  He said that certain foods bothered him.  He 
indicated that he had pyrosis.  When food became stuck, he 
had to stretch across the sternum at the nipple line and at 
the xiphoid.  He mentioned that sometimes he had sourness at 
the sternal notch.  The veteran noted that he sometimes would 
bring food up.  There was no hematemesis or melena.  Reflux 
occurred one time a week and he might regurgitate food one 
time a week.  He reported he had had his bed raised six 
inches and kept himself propped up so that food stayed down.  
He reported that when he did what he was supposed to do, the 
reflux would basically be gone.  He further stated that he 
had some nausea if he ate too fast or too much.  He had 
reflux when he was not obstructed.  It was stated that his 
general health had been good and that he was not anemic.  His 
weight had been the same, about 210 pounds, and he was 68 
inches tall.  His appetite was good.  On examination, it was 
noted that the veteran was obese.  He had minimal tenderness 
in the epigastrium.  The pertinent impression was Barrett's 
esophagitis.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 60 percent evaluation may be assigned for hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is assignable where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Diagnostic Code 7346.

The veteran asserts that the symptoms of his hiatal hernia 
have increased in severity.  The Board acknowledges that the 
veteran has reported regurgitation, pyrosis and reflux.  It 
is significant to point out, however, that there is no 
hematemesis or melena.  In addition, the veteran has been 
described as obese, and any weight loss has been minimal.  
There is no clinical evidence of anemia.  Finally, the Board 
notes that the veteran's general health was characterized as 
good during the VA examination in May 2000.  

The evidence in support of the veteran's claim for an 
increased rating consists of his statements regarding the 
severity of his hiatal hernia.  In contrast, the medical 
findings on examination are of greater probative value and 
show that his symptoms are not productive of more than 
considerable impairment of health.  Accordingly, the Board 
finds that the weight of the evidence is against the claim 
for an increased rating for a hiatal hernia.  


ORDER

An increased rating for a hiatal hernia is denied.


REMAND

The veteran asserts that service connection should be 
established for an acquired psychiatric disability.  During 
the hearing before the undersigned, the veteran testified 
that he had been treated during service at a private 
facility, Emotions Anonymous, in Jacksonville, Florida.  (See 
March 7, 2001 hearing transcript (Tr.) at page (Pg.) 4.)  In 
addition, the veteran testified that he had been treated in a 
private facility in 1997 following a suicide attempt.  (Tr. 
at Pg. 12.)  These records have not been associated with the 
claims folder, and it does not appear that the RO has ever 
attempted to obtain them.  The Board also notes that the 
veteran testified that he is currently receiving treatment 
for his psychiatric disability at the VA Medical Center in 
Cincinnati, Ohio.  (Tr. at Pgs. 8-9.)

The Board notes that the veteran's psychiatric disability was 
characterized in service as atypical anxiety disorder and 
mixed personality disorder.  Following service, his diagnoses 
have included personality disorder, generalized anxiety 
disorder, panic disorder and bipolar disorder.  The Board 
points out that following the July 1998 VA psychiatric 
examination, the only diagnosis was personality disorder, not 
otherwise specified.  It was specifically indicated that 
there was no Axis I diagnosis.  It is significant to observe 
that following a period of hospitalization at a VA facility 
from March to April 2000, it was concluded that the veteran 
had a long history of psychiatric illness dating to two 
periods of hospitalizations in service, and that further 
consideration should be given to the service-connected status 
for his mental illness that began in service.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability since his discharge from 
service.  The RO should ensure that the 
veteran provides the necessary 
information concerning his treatment at 
Emotions Anonymous and the private 
facility where he reported he was treated 
following a suicide attempt in 1997.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
a copy of all treatment records, 
including his current VA treatment from 
the Cincinnati, Ohio, Medical Center, 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his current psychiatric 
disability.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
current psychiatric disability is related 
to the symptoms he experienced in 
service.  The examiner should provide a 
diagnosis for any current psychiatric 
disorder.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 


